            Case 1:17-cv-00676-JEB Document 38 Filed 08/07/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
NISKANEN CENTER, INC.,                  )
                                       )
                  Plaintiff,           )
                                       )
                  v.                   )
                                       ) Civil Action No. 17-676 (JEB)
U.S. DEPARTMENT OF ENERGY,             )
                                       )
                  Defendant.           )


    STIPULATION OF SETTLEMENT AND DISMISSAL AND PROPOSED ORDER

       Plaintiff Niskanen Center, Inc. (“Plaintiff”) and Defendant U.S. Department of Energy

(“Defendant”), by and through their respective counsel, hereby stipulate and agree as follows:

       1.       Defendant agrees to pay Plaintiff the amount of $85,000 (the “Payment”) in

full satisfaction of, and full release of all claims for, attorneys’ fees, expenses, and costs

incurred by Plaintiff on or before the date of this Stipulation of Settlement and Dismissal (the

“Stipulation”). This figure is inclusive of any interest. Following the filing of this Stipulation,

Defendant shall make the Payment to Plaintiff’s counsel’s IOLTA account, by an electronic

transfer of funds as specified in instructions provided to counsel for the Defendant by

Plaintiff’s counsel in writing. Plaintiff and Plaintiff’s counsel shall be responsible for any

distribution of the payment among themselves. Plaintiff agrees that payment of this sum shall

constitute full and final settlement of all claims by Plaintiff for fees, costs, and expenses

incurred by Plaintiff in this action.

       2.      This Stipulation shall not constitute an admission of liability or fault on the part

of the Defendant, the United States, or their agents, servants, or employees, and is entered into
             Case 1:17-cv-00676-JEB Document 38 Filed 08/07/19 Page 2 of 3




by Plaintiff and Defendant for the sole purpose of compromising disputed claims as between

them and avoiding the expenses and risks of further litigation.

        3.      This Stipulation shall represent full and complete satisfaction of all claims arising

from the allegations set forth in the complaint filed in this action, including a full and complete

release of all claims for costs, attorneys’ fees, search, review, or processing fees that have been, or

could be, made in this case. In particular, this Stipulation shall include all claims for attorneys’

fees and costs, as well as search, review, and processing fees incurred by either Party in connection

with the administrative Freedom of Information Act process, the District Court litigation process,

and any other proceedings involving the claims raised in this action.

        4.      The parties agree that this Stipulation will not be used by Plaintiff as evidence

or otherwise in any pending or future civil or administrative action against the Defendant, the

United States, or any agency or instrumentality of the United States, except an action to enforce

the terms of this Stipulation.

        5.      This Stipulation shall be binding upon and inure to the benefit of the parties hereto

and their respective successors and assigns.

        6.      Execution of this Stipulation by counsel for Plaintiff and by counsel for Defendant

shall constitute a final resolution of any and all remaining issues in this action and, pursuant to

Federal Rule Civil of Procedure 41(a)(1)(A)(ii), shall constitute a dismissal with prejudice of all

claims asserted against Defendants in this action that have not heretofore been resolved by the

Court on summary judgment.

        7.      This Stipulation may be executed in two or more counterparts, each of which shall be

deemed to be an original and all of which together shall be deemed to be one and the same document.

A facsimile or other duplicate of a signature shall have the same effect as a manually-executed

original.
            Case 1:17-cv-00676-JEB Document 38 Filed 08/07/19 Page 3 of 3




       8.      This Stipulation shall be governed by the laws of the District of Columbia, without

regard to the choice of law rules utilized in that jurisdiction, and by the laws of the United States.

       9.      Upon execution of this Stipulation by all parties hereto, this Stipulation shall be

binding upon and inure to the benefit of the parties and their respective heirs, personal

representatives, administrators, successors, and assigns. Each signatory to this Stipulation

represents and warrants that he or she is fully authorized to enter into this Stipulation on behalf of

the persons or entities indicated below, and has done so freely and voluntarily, without any degree

of duress or compulsion.

       IN WITNESS WHEREOF, the parties hereto, by and through their authorized counsel,

intending to be legally bound, have executed this Stipulation on the date shown below.

Dated: August 7, 2019                          Respectfully submitted,

  /s/ Eric Robert Glitzenstein                 JESSIE K. LIU, D.C. Bar No. 472845
 ERIC ROBERT GLITZENSTEIN,                     United States Attorney
 D.C. Bar No. 358287
 Meyer Glitzenstein & Eubanks LLP              DANIEL F. VAN HORN, D.C. Bar No. 924092
 4115 Wisconsin Ave., N.W.                     Chief, Civil Division
 Suite 210
 Washington, D.C. 20016                        /s/ Melanie D. Hendry
 (202) 588-5206                                Melanie D. Hendry
 eglitzenstein@meyerglitz.com                  Assistant United States Attorney
                                               555 Fourth Street, N.W.
 Counsel for Plaintiff                         Washington, D.C. 20530
                                               (202) 252-2510
                                               melanie.hendry2@usdoj.gov

                                               Counsel for Defendant

SO ORDERED



U.S. District Judge
